Dear Mayor Willis:
As outlined in your request, a private association wants to construct a new building and parking lot on property it owns in the Town of Jena. The property sits on top of a sewer line that is owned and maintained by the Town.  The association wants the Town to relocate the sewer line at its expense.  You question if you may do so without violating the Louisiana Constitution.
It is our opinion that the Town of Jena may not use public funds to relocate the sewer line.  Our opinion is based upon Article 7, Section 14
of the Louisiana Constitution, which prohibits the loan, pledge, or donation of public funds or property to any person, association, or corporation.  This article is violated whenever the state or a political subdivision of the state gives away something of value when it is not obligated to do so.1
The Town of Jena is not obligated to this association.  It may not, therefore, relocate the sewer line at its expense.  To do so would be a donation of public funds and that is expressly prohibited by the constitution.
We trust that this adequately responds to your request.  If you have any questions or need additional information, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released: September 20, 2002
1 City of Port Allen v. Municipal Risk Agency, 439 So. 2d 399(La. 1983)